UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33933 EXPLORE ANYWHERE HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 88-0319470 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 Tara Boulevard, Suite 200, Nashua, NH (Address of principal executive offices) (Zip Code) (877) 539-5644 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.)Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 21,073,750 shares of common stock, par value $0.001, were outstanding on November 7, 2013. EXPLORE ANYWHERE HOLDING CORP FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and December 31, 2012 (audited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statement of Stockholders' Equity (Deficit) (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 3. Defaults Upon Senior Securities 18 Item 6. Exhibits 18 Signatures 19 2 Item 1.Financial Statements. Explore Anywhere Holdings Corp. Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Current Assets Cash $ $ Other current assets (Note B) Total current assets Fixed assets (Note C) Accumulated depreciation ) ) Net fixed assets Total assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable & accrued expenses (Note D) $ $ Deferred revenue Accrued interest payable (Note E) Promissory notes (Note E) Convertible promissory notes (Note E) Total Current Liabilities Commitments and contingencies Stockholders' Deficit (Note F) Common stock, $0.001 par value 100,000,000 shares authorized; issued and outstanding 21,073,750 and 20,923,750 at September 30, 2013 and December 31, 2012, respectively. Additional-paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 3 Explore Anywhere Holdings Corp. Consolidated Statements of Operations (Unaudited) For the Three and Nine Months Ended September 30, 2013 and 2012 Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Operating expenses General and administrative Sales and marketing Research and development Total operating expenses Loss from operations ) Other Income and (Expense) Interest expense ) Total other income and expense ) Earnings before taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Net (loss) per common share basic $ ) $ ) $ ) $ ) Weighted average common shares outstanding basic (The accompanying notes are an integral part of these financial statements) 4 Explore Anywhere Holdings Corp. Consolidated Statement of Stockholders' Deficit For the Nine Months Ended September 30, 2013 (Unaudited) and Year Ended December 31, 2012 Additional Total Common Stock paid-in Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balance, December 31, 2011 $ $ $ ) $ ) Convertible promissory notes converted to common stock - Issuance of common stock to Bryan Hammond, President - - Cancelation of 14,000,000 shares of common stock ) ) - - Net Income (Loss) ) ) Balance, December 31, 2012 $ $ $ ) $ ) Issuance of common stock to CFO 15 - Net Income (Loss) ) ) Balance, September 30, 2013 $ $ $ ) $ ) (The accompanying notes are an integral part of these financial statements) 5 Explore Anywhere Holdings Corp. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2013 and 2012 Nine Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation Compensation expense on common stock issued for services - Interest expense - amortization of debt discount - Changes in operating accounts: Other current assets - Accounts payable and accrued expenses Deferred revenue ) Accrued interest Net cash used in operating activities ) ) Cash flows from investing activities Acquisition of furniture and equipment - - Net cash provided (used) by investing activities - - Cash flows from financing activities Proceeds from promissory notes Proceeds from convertible promissory notes - Net cash provided by financing activities Increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information Cash paid during the year for: Taxes paid $
